DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carraro et al. (US 2019/0117144) in view of Kim et al. (US 2018/0043901).
   Regarding claims  9-10, Carraro discloses a drowsiness sign notification system applied to a vehicle (fig. 3), the drowsiness sign notification method (fig. 3); a drowsiness sign determination process that determines whether or not the driver shows a drowsiness sign based on the driver state (fig. 3; page 1, [0019-0020); a first drowsiness sign notification process that gives a first drowsiness sign notice to the driver through display or vibration without using audio (output device 130 may provide a haptic alert such as a vibration which may be felt by the driver) (fig. 1; fig. 3; page 2, [0031]), when it is determined that the driver shows the drowsiness sign (fig. 1; fig. 3; page 2, [0031-0033]); and a second drowsiness sign notification process that gives a second drowsiness sign notice to the driver through audio (output device 130 may include a dashboard indicator or infotainment system generating an audio such as message 310 in page 2, [(0031]), when it is determined again that the driver shows the drowsiness sign after the first drowsiness sign notification process (fig. 1; fig. 3; page 2, [0031-0033)).
  Carraro discloses all the limitations set forth above but fails to explicitly disclose a driver monitor that detects a driver state being a state of a driver of the vehicle.
 However, Kim discloses a driver monitor that detects a driver state being a state of a driver of the vehicle (monitoring of whether the vehicle 123 is driving in the wrong lane in page 5, [0057]). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Kim within the system of Carraro in order to control the operation of the vehicle during drowsiness thereby increasing the reliability of the system.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
a drowsiness sign determination process that determines whether or not the driver shows a drowsiness sign based on the driver state, wherein the drowsiness sign determination process periodically determines a drowsiness level of the driver, assigns drowsiness points based on the determined drowsiness level, and maintains a drowsiness degree based on an integrated value of prior assigned drowsiness points; a first drowsiness sign notification process that gives a first drowsiness sign notice to the driver through display or vibration without using audio, when it is determined that the driver shows the drowsiness sign, wherein the driver is determined to show the drowsiness sign if the drowsiness degree exceeds a predetermined maximum value; and a second drowsiness sign notification process that gives a second drowsiness sign notice to the driver through audio, when it is determined again that the driver shows the drowsiness sign after the first drowsiness sign notification process.

Response to Arguments
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive.
Carraro clearly discloses a first drowsiness sign notification process that gives a first drowsiness sign notice to the driver through display or vibration without using audio, when it is determined that driver shows the drowsiness sign (an output device 130 may provide a haptic alert such as a vibration which may be felt by the driver in fig. 3; fig. 5; page 2, [0031-0033]).
Carraro clearly discloses a second drowsiness sign notification process that gives a second drowsiness sign notice to the driver through audio, when it is determined again that the driver shows the drowsiness sign after the first drowsiness sign notification process (an output device 130 may include a dashboard indicator or infotainment system generating an audio, visual or audio/visual notification such as an alarm and or message 310 in fig. 3, fig. 5, page 2, [0031-0033]).
For at least the above reason, the rejection of claims is sustained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


DP
September 5, 2022

                                                                      /DANIEL PREVIL/                                                                                     Primary Examiner, Art Unit 2684